Citation Nr: 0913383	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-22 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to December 11, 
2003, for the assignment of a 50 percent rating for 
headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The Veteran served on active duty from October 1978 to 
October 1981.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
RO. 

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to an effective date prior 
to December 11, 2003, for a 50 percent rating for 
headaches.  After reviewing the claims file, however, the 
Board finds that there may be outstanding evidence which 
could support the Veteran's claim but which has not yet 
been associated with the claims folder.  Accordingly, 
further development of the record is warranted prior to 
further consideration by the Board. 

In a statement on VA Form 21-4142 (JF), received on 
December 16, 2002, the Veteran reported treatment by a 
neurologist, Dr. Scott and by an eye doctor.  It is not 
clear whether they are private health care providers or 
whether they are affiliated with VA.  Moreover, the dates 
of that treatment are not clear.  Given the obvious 
relevance of any outstanding VA medical records, the 
Veteran should be requested to provide additional 
information in that regard.

In a statement on VA Form 21-4138, received in June 2004, 
the Veteran reported treatment for headaches by many 
private physicians.  However, the Veteran did not 
identify those physicians, nor did she provide their 
addresses or the dates of treatment.  Therefore, she 
needs to provide additional information so that VA may 
obtain those records.

On VA Form 21-4138, received in June 2004, the Veteran 
also reported extensive treatment for headaches at the 
University Hospital in Charlotte, North Carolina.  VA 
outpatient treatment records, dated on October 17, 2002 
and May 5, 2003, tend to support the fact that she was 
treated at the University Hospital.  However, she has not 
identified the dates of that treatment, and those records 
have not been requested for association with the claims 
folder.

In light of the foregoing, the case is REMANDED for the 
following actions:

1.  Request that the Veteran provide 
the full name and address of a 
neurologist, Dr. Scott and of an eye 
doctor she identified on VA Form 21-
4142, received on December 16, 2002.  
Also request that she provide the 
dates of that treatment, and identify 
the nature of the disorder(s) for 
which she was treated.  Then request 
those records directly from those 
health care providers.  

Such records should include, but are 
not limited to, discharge summaries, 
consultation reports, daily clinical 
records, doctor's notes, nurse's 
notes, and prescription records.  
Also request that the Veteran provide 
any such records she may have in her 
possession.  

If the records are held by an entity 
of the Federal government, efforts to 
obtain such records must continue 
until it is determined that they do 
not exist or that further attempts to 
obtain them would be futile.  The 
non-existence or unavailability of 
such records must be verified by each 
Federal department or agency from 
whom they are sought.  38 U.S.C.A. 
§ 5103A(b) (West 2002 and Supp. 
2008); 38 C.F.R. § 3.159(c)(2) 
(2008).

If the requested records are 
unavailable and are held by a person 
or entity not affiliated with the 
Federal government, notify the 
Veteran and her representative in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b) (West 2002 and 
Supp. 2008); 38 C.F.R. § 3.159(e) 
(2008).

2.  Request that the University 
Hospital in Charlotte, North Carolina 
provide copies of the medical records 
reflecting the Veteran's treatment 
for headaches prior to December 11, 
2003.  

Such records should include, but are 
not limited to, discharge summaries, 
consultation reports, daily clinical 
records, doctor's notes, nurse's 
notes, and prescription records.  
Also request that the Veteran provide 
any such records she may have in her 
possession.  

If the requested records are 
unavailable, notify the Veteran and 
her representative in accordance with 
the provisions of 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(e).

3.  Request that the Veteran identify 
the names and addresses of the 
private health care providers who 
have treated her for headaches or the 
facilities where she was treated 
prior to December 11, 2003.  She must 
also provide the dates of that 
treatment.  Then request any 
treatment records which have not been 
previously identified in a manner 
consistent with the statutes and 
regulations cited to above.

4.  When the foregoing actions have 
been completed, undertake any other 
indicated development.  Then 
readjudicate the issue of entitlement 
to an effective date prior to 
December 11, 2003, for the assignment 
of a 50 percent rating for headaches.  
Should the Veteran continue to 
disagree with the decision, issue the 
Veteran a Supplemental Statement of 
the Case and afford her an 
opportunity to respond.  Then, if 
otherwise in order, return the claims 
folder to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

While no action is required of the Veteran unless she is 
notified otherwise, she is advised that she has the right 
to submit any additional evidence and/or argument on the 
matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999). 



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2008).


